Citation Nr: 0303864	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  01-06 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to an earlier effective date than January 4, 
1995, for a 100 percent rating for generalized anxiety 
disorder.

2.  Whether the RO has jurisdiction on the issue of clear and 
unmistakable error (CUE) in a February 1971 rating decision 
which granted service connection and assigned a 10 percent 
rating for generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, J.M.



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
December 1969.  

This appeal arises from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri which granted the veteran an increased 
rating for generalized anxiety disorder from 50 to 100 
percent, effective January 4, 1995.  The appeal also arises 
from a July 2001 rating decision which determined that the RO 
did not have jurisdiction to review the veteran's claim for 
CUE in the February 1971 rating decision.

J. B. has been appointed as the veteran's guardian.  

It is pointed out that in a September 1995 rating decision, 
the RO denied a total disability rating based on individual 
unemployability (TDIU).  In April 1998, the Board remanded 
the veteran's claim.  This claim has been rendered moot in 
light of the September 1999 decision which granted a 100 
percent rating for generalized anxiety disorder.


FINDINGS OF FACT

1.  In February 1971, the RO granted service connection for 
anxiety neurosis and assigned a 10 percent rating effective 
December 10, 1969.

2.  In December 1990, the Board denied an increased rating 
for anxiety neurosis from 50 percent for the period prior to 
September 1, 1989, and an increased rating for anxiety 
neurosis from 30 percent for the period after September 1, 
1989; The Board decision of December 1990 did not rely on the 
same factual basis or the same evidence as the RO decision of 
February 1971.  


CONCLUSION OF LAW

The RO has jurisdiction to address the issue of clear and 
unmistakable error (CUE) in a February 1971 rating decision 
which granted service connection and assigned a 10 percent 
rating for generalized anxiety disorder.  38 C.F.R. § 20.1104 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 2001, the RO determined that it did not have 
jurisdiction of the issue of CUE in the February 1971 rating 
decision because the Board had rendered an adverse decision 
in December 1990.  Although the RO cites VAOPGCPREC 14-95 as 
authority for its decision, this VAOPGCPREC 14-95 applies 
only to cases in which "after the unappealed regional office 
decision, the Board has reviewed the entire record of the 
claim following subsequent reopening and has denied the 
benefits previously denied in the unappealed decision."  
This is not the instant case.  The February 1971 rating 
decision granting service connection for a psychiatric 
disability and assigning a 10 percent rating, and the 
December 1990 Board decision denied an increased rating for 
anxiety neurosis from 50 percent for the period prior to 
September 1, 1989, and an increased rating for anxiety 
neurosis from 30 percent for the period after September 1, 
1989.  The issues addressed in the February 1971 rating 
decision and the December 1990 Board decision are clearly 
different, in that they address different levels of 
disability.  Furthermore, the medical evidence the Board 
relied on in reaching its decision dated from the late 1980s.  
Thus, the Board based its decision on a body of evidence that 
was entirely different from the evidence that was available 
to the RO in 1971.  

In Brown v. West, 203 F.3d 1378 (Fed. Cir. 2000) the Federal 
Circuit held that a later BVA decision subsumes an RO 
decision only if the Board decides the same issue that the RO 
decided and the RO decision and BVA review rely on the same 
evidence and the same factual basis. Brown, 203 F.3d at 1381-
82.   Because the issues decided in the February 1971 rating 
decision and the December 1990 Board decision were clearly 
different and were decided on different evidence and 
different factual bases, the February 1971 rating decision 
was not subsumed by the December 1990 Board decision.  For 
this reason, the RO has jurisdiction to determine whether 
there was CUE in the February 1971 rating decision.  


ORDER

The RO has jurisdiction to decide the issue of CUE in a 
February 1971 rating decision that granted service connection 
and assigned a 10 percent rating for generalized anxiety 
disorder.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran claims that he is entitled to an effective date 
beginning on the day he left service for his 100 percent 
rating for his psychiatric disability.  He claims that the 
February 1971 rating decision that granted service connection 
and assigned only a 10 percent rating was in error, and that 
he should have been granted a 100 percent rating effective 
December 10, 1969, the day after he left service.  As 
discussed above in the decision portion of this document, the 
RO does indeed have jurisdiction to address the veteran's 
claim of CUE in its February 1971 rating decision.  

Because a finding of CUE in the prior February 1971 rating 
decision could change the outcome of the determination on the 
earlier effective date claim, the two issues are inextricably 
intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson 
v. West, 12 Vet. App. 11 (1998).  In this case, however, the 
RO has not yet considered the veteran's CUE claim on the 
merits.

For this reason, the RO should take appropriate steps to 
develop and adjudicate the appellant's claim of CUE in the 
February 1971 rating decision which granted service 
connection and assigned a 10 percent rating effective 
December 10, 1969.  If the claim is not resolved in the 
veteran's favor, the RO should assure that the veteran is 
afforded an opportunity to complete the procedural steps for 
an appeal, as outlined in 38 U.S.C.A. § 7105.  After the RO 
adjudicates the claim of CUE in the February 1971 rating 
decision, the RO should readjudicate the veteran's claim of 
an earlier effective date than January 4, 1995, for a 100 
percent rating for anxiety neurosis.

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO must read the entire remand, 
to include the explanatory paragraphs 
above the numbered instructions. 

2.  The RO should adjudicate the issue of 
whether the February 1971 rating 
decision, which granted service 
connection and assigned a 10 percent 
rating for anxiety was clearly and 
unmistakably erroneous.  Then, the RO 
should adjudicate the claim of 
entitlement to an effective date earlier 
than January 4, 1995, for the award of a 
100 percent rating for the veteran's 
service connected anxiety neurosis.  The 
RO should provide full reasons and bases 
for its determinations.

3. If the claim of CUE in the February 
1971 rating decision is denied, the RO 
should provide to the veteran and his 
representative notification of that 
denial and notification of the veteran's 
appellate rights.  The veteran and his 
representative are hereby reminded that 
to obtain appellate consideration of the 
CUE issue, or any other issue that is not 
currently in appellate status, an appeal 
as to the denial of such an issue must be 
timely perfected. See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.300, 20.301, 20.302 (2002).

4.  Unless the earlier effective date 
claim is resolved to the veteran's 
satisfaction, the veteran and his 
representative must be furnished a 
supplemental statement of the case on 
this issue and afforded the appropriate 
opportunity to respond with written 
and/or other argument in response 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



